Citation Nr: 1120940	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-22 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to February 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the mental health issues as shown on the title page.

The issue of entitlement to service connection for psychiatric disability other than PTSD is addressed in the Remand that follows the Order section of this decision.


FINDING OF FACT

The Veteran has PTSD due to combat stressors.


CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim for service connection for PTSD. Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for PTSD because it is related to his service in Vietnam, where he was wounded and had to kill women and children.  

The Board has reviewed the evidence of record and finds, for the reasons expressed below, that service connection is warranted for PTSD.

The Veteran's DD Form 214 and service records confirm that he had active service in Vietnam and received awards to include the Bronze Star Medal with one bronze Oak Leaf Cluster with the "V" device, the Combat Infantry Badge, and the Purple Heart Medal for being seriously wounded in direct automatic weapons and rocket propelled grenade fire.  

The Veteran's claimed PTSD is based on combat stressors, and the Board finds that the Veteran's combat service is established by his aforementioned awards and decorations.  Moreover, the Board has found the Veteran's statements concerning his in-service stressors to be credible.  Therefore, the Veteran's combat stressors are conceded.

Service treatment records are negative for evidence of any psychiatric disorder.  The report of the Veteran's examination for discharge shows that his psychiatric status was found to be normal.

The Veteran was afforded a VA examination for PTSD in April 2008 in which he recounted the aforementioned in-service stressors.  The VA examiner diagnosed no disorder and opined that the Veteran was currently denying symptoms associated with any diagnosis.  The examiner stated, in pertinent part, that the Veteran experienced some traumatic experiences while in Vietnam but these would not meet "Criteria A" due to the Veteran's denial of strong emotional reaction associated with the experiences.  

The Veteran submitted a personal statement and a lay statement in June 2008 in which he stated that he found some of the things "you" (presumably VA) asked about very difficult to talk about.  He indicated that he would like to talk about his whole experience in Vietnam if he could.  In the lay statement, a woman who dated the Veteran and had known him for many years stated that the Veteran recounted the aforementioned in-service stressors and had symptoms to include homicidal ideation; mood swings; nightmares in the daytime; sleep disturbances; relationship problems; drug use; depression; moments of rage; and isolation.  

VA medical center (VAMC) records show numerous diagnoses of PTSD, to include diagnoses by a clinical social worker, a medical student under supervision of a psychiatrist, and a staff psychiatrist in July, August, and September 2008.  Specifically, the Board notes that the diagnosis in July 2008 was "PTSD - combat related" and each of the elements supporting the diagnosis of PTSD was identified by the staff psychiatrist.  Throughout these records the Veteran's reported symptoms were noted to include difficulty sleeping; intrusive thoughts; nightmares; hypervigilance; feeling detached from others; void of emotion; and a sense of foreshortened future.  These records reflect that the Veteran also continually recounted his experiences in Vietnam, to include coming under automatic weapons and rocket propelled grenade fire, being seriously wounded and forced to lay in the direct line of fire while firing his weapon, directing the movement and fire of his men, and thinking that he was going to die.

In September 2008 the Veteran's claims file was returned to the examiner who conducted the VA examination in April 2008 for clarification of the diagnosis.  The VA examiner stated, in pertinent part, that with the absence of a traumatic event which meets Criteria A for the disorder, paired with no re-experiencing criteria, a diagnosis of PTSD could not be given at that time.

After careful consideration, the Board finds that the Veteran is entitled to service connection for PTSD.  The Board acknowledges the opinion of the VA examiner that the Veteran does not have PTSD.  However, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

In this case, the Board finds that the evidence supportive of the claim is at least in equipoise with that against the claim.  In particular, the Board notes that the Veteran's treating psychiatrist has identified all of the elements required to support a diagnosis of PTSD.  In addition, the Veteran stated that it was difficult to talk about his experiences in Vietnam in correspondence submitted after the April 2008 VA examination, which suggests that the examiner's opinion that the Veteran does not have PTSD is based on incomplete information.

Accordingly, the Board resolves reasonable doubt in the Veteran's favor and concludes that he is entitled to service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

In Clemons, 23 Vet. App. 1, the Court found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the evidence shows that the Veteran has been diagnosed with major depression.  However, the Veteran has not been provided appropriate notice in response to the claim for service connection for psychiatric disability other than PTSD.  In addition, additional records pertinent to this claim might be available.  Finally, the Veteran should be afforded an examination in order to determine the nature and etiology of any acquired psychiatric disorders (other than PTSD) present during the period of this claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran and his representative with all required notice in response to the claim for service connection for psychiatric disability other than PTSD. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for any psychiatric disorders.

3.  Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

With respect to each acquired psychiatric disorder currently present or present at any time during the pendency of this claim (other than PTSD), the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by the Veteran's service-connected PTSD.

The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should undertake any additional development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issue of entitlement to service connection for psychiatric disability other than PTSD n light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


